Citation Nr: 1122946	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right thumb, residuals of a fracture.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Veteran testified at a travel Board hearing at the RO.  

The issue of entitlement to service connection for a right wrist disability, claimed as secondary to a service-connected right thumb disability, has been  raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Osteoarthritis of the right thumb, residuals of fracture, is manifested by pain and functional limitation that more nearly approximates limitation of motion with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.
CONCLUSION OF LAW

The criteria for a 20 percent rating for osteoarthritis of the right thumb, residuals of a fracture, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5152, 5228 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The RO provided the Veteran with VCAA notice in a February 2008 letter.  The Veteran was advised of the evidence required to substantiate his claim for an increased rating.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The February 2008 letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran asserts that his disability has worsened and that a higher evaluation is warranted.  

The Veteran's disability is rated according to Diagnostic Code 5024, which pertains to tenosynovitis.  Diagnostic Code 5024 provides that the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).  

Diagnostic Code 5228 applies to limitation of motion of the thumb.  A 10 percent rating is assignable for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, whether dominant or non-dominant.  A 20 percent rating is assignable with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2010).  

Diagnostic Code 5224 provides that a 10 percent rating is assignable for unfavorable ankylosis of the thumb, whether dominant or non-dominant.  A 20 percent rating is assignable for unfavorable ankylosis of the thumb, whether dominant or non-dominant.  38 C.F.R. § 4.71a, Diagnostic Code 5152 (2010).  

The Veteran had a VA examination in February 2008.  The Veteran reported right thumb pain with onset in 1951.  The examiner noted that the Veteran was currently treated with naprosyn with relief of symptoms.

The VA examiner noted that the Veteran is right hand dominant.  There was an overall decrease in hand strength in the right hand and a decrease in hand dexterity of the right hand.  There was a history of flare-ups involving the metacarpal and phalangeal joints.  Precipitating factors included motor manipulation of the right thumb.  Alleviating factors included rest and soaks.  The frequency of the flare-ups was every one to two months.  The flare-ups were described as moderate.  Further, the examiner described the Veteran's impression of the extent of additional limitation of motion of other functional impairments during flare-ups.  The Veteran reported difficulty with driving and turning a steering wheel and any type of heavy motor manipulation.  

On physical examination, the examiner noted that there was no amputation, ankylosis or deformity.  There was no gap between the thumb pad and tips of fingers on attempted opposition of thumbs to fingers.  The examiner indicated that there was decreased strength for pushing, pulling and twisting.  With regard to decreased dexterity for twisting, probing, writing touching and expression, the examiner noted that the Veteran there was difficulty with gross motor manipulation due to loss of range of motion .

Range of motion testing indicated that the Veteran had flexion of the distal interphalangeal joint to 30 degrees with pain from 0 to 30 degrees.  There was pain with active and passive motion and with repetitive use.  There was no additional loss of range of motion on repetitive use of the joint.  The Veteran had active flexion of the metacarpal phalangeal joint from 0 to 50 degrees, with pain from 0 to 50 degrees.  There was pain with active and passive motion and pain after repetitive use.  The examiner indicated that there was no additional loss of motion on repetitive use of the joint.  The Veteran did not demonstrate significant swelling or pain with direct pressure.  

It was noted that the Veteran's usual occupation was that of carpenter.  He was not currently employed and was not retired.  The duration of the Veteran's unemployment was less than one year.  The reason for his unemployment was that he could no longer manipulate his power tools to continue his work as a carpenter.  

The examiner diagnosed right thumb fracture with associated osteoarthritis of the interphalangeal and metacarpal phalangeal joints with loss of range of motion and weakness of pinch and grip strength.  The problem associated with this diagnosis was right thumb pain.  The examiner noted moderate impacts on chores, exercise, sports and recreation.  There was no impact on feeding, bathing, dressing, toileting or grooming.  The examiner indicated that any type of recurrent heavy material handling would give the Veteran difficulty with increased pain in the right thumb as related to the old fracture and subsequent arthritis.  

The VA examination report indicates that the right thumb disability is primarily manifested by painful motion and by functional loss of the thumb.  The examination report indicated that the Veteran has painful motion of the thumb throughout range of motion testing.  The noted functional impacts include decreased dexterity and difficulty with gross motor manipulation.  The examination determined that there is  no gap between the thumb pad and tips of fingers on attempted opposition of thumbs to fingers and no amputation, ankylosis or deformity.  Given the functional impairment associated with the Veteran's disability, the Board finds that the Veteran's disability more nearly approximates limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for which a 20 percent rating is warranted under Diagnostic Code 5228.  A rating in excess of 20 percent may only be assigned for amputation of the thumb.  The Board finds that the assignment of an evaluation for amputation of the thumb is not warranted, as the evidence does not show findings which more nearly approximate amputation of the thumb.  Accordingly, the Board finds that a 20 percent rating, and no higher, is warranted.  




III.  Extraschedular considerations

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran alleges that his service-connected right thumb disability  renders him unemployable. Thus, the Veteran has presented a claim for TDIU.  That claim is addressed in the remand below.  Nevertheless, the record does not reflect that the available schedular evaluations are inadequate to evaluate the Veteran's disability.  Accordingly, the Board finds that referral to the Director of Compensation and Pension is not warranted.


ORDER

A 20 percent rating is granted for osteoarthritis of the right thumb, residuals of a fracture, subject to regulations governing the payment of VA benefits.  


REMAND

The Veteran alleges that he is unemployable due to his service-connected right thumb disability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

A TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the claim for a TDIU.

2.  Schedule the Veteran for a VA examination for evaluation the effect of his service-connected osteoarthritis of the right thumb, residuals of fracture on his employability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service- connected disability, in and of itself, prevents him from securing or maintaining substantially gainful employment. 

3.  Following the completion of the actions requested above, the AMC/ RO should readjudicate the issue on appeal, to include the issue of whether a TDIU is warranted.  If the disposition of the Veteran's claims remains unfavorable, the AMC/ RO should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


